Title: To James Madison from Robert W. Fox, 25 October 1802 (Abstract)
From: Fox, Robert W.
To: Madison, James


25 October 1802, Falmouth. Last wrote on 4 Sept. in reply to JM’s 16 June letter. Forwards some newspapers, “which again begin to be interesting,” but sincerely hopes Europe will not have war again. “For some time past” has been sending newspapers by almost every packet to New York in care of the postmaster there but believes they have not all been forwarded, as some covers have lately been returned to the packet agent at Falmouth with inquiry as to who sent them. A gentleman in the post office department at London has the privilege of franking newspapers by packets. Mentions this to account for papers not reaching JM. “The Crops in England have turned out, in general, productive and prices may be quoted from 56/ à 64/ ⅌ Qur. for Wheat & 50/ à 52/ ⅌. Sack of 2½. for Flour. In Spain there is a demand for Flour for the Havannah; prices by the last advices 10 to 11 hard Dollars.” Because of crop failures Italy also requires imports.
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 1). 2 pp. In a clerk’s hand, signed by Fox.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:310, 547.



   
   A quarter of wheat was usually equivalent to eight bushels (Ronald Edward Zupko, A Dictionary of Weights and Measures for the British Isles: The Middle Ages to the Twentieth Century [Philadelphia, 1985], pp. 339–40).



   
   A sack was a measure for flour of two and one-half hundredweight or 280 pounds. It equaled five bushels (ibid., pp. 359, 362).



   
   A full transcription of this document has been added to the digital edition.

